DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/15/2021, page 7-9 have been fully considered but they are not persuasive. 
Applicant argues that the cited references of Larsen and Mildh fail to teach, a memory that retains association information, as recited in amended claim 1. The Examiner respectfully disagrees. 
Mildh discloses a memory that retains association information  ( Fig 2, Fig 4, [0082], UE uses the stored QoS rules to determine mapping, [0143], [0148], UE further maintains an “inactivity counter” to keep track of how long a QoS flows is inactive and when to release the mapping between QoS flows and DRBs based on the status of the inactivity counters), such “inactivity counter”  is preconfigured against a threshold value ([0093]) ).
Applicant finds the Mildh teaches that the QoS rules and mapping information are only temporarily retained, which is in contrast with non-transitorily retaining the information (page 8, first paragraph). In response, the Examiner notes that the claim language at issue doesn’t require how long UE retains the information, and inactivity timer in Mildh is only keep track inactivity status, which means  the mapping isn’t release if it keeps activity. Moreover the pre-authorized QoS rules would be stored longer time in memory 430 that includes non-transitory memory. Therefore, no contrast with non-transitorily in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over LARSEN ( US 20200267617 A1)  in view of Mildh (US 20190394830 A1).
Regarding claim 1, LARSEN discloses:
A terminal that executes handover between a first radio communication system and a second radio communication system ( Fig 1, [0056], a UE hand over between 5G-RAN and 4G-RAN), the terminal comprising: 
A memory ( Fig 11, data storage system 1108, [0126], a non-transitory memory 1142), association information in which a type of a bearer configured in the first radio communication system and a type of a flow that corresponds to service quality and is configured in the second radio communication system are associated ( Fig 3, [0066]-[0067], [0069], [0078],  receive a handover message which may include a list of pairs, each pair consists essentially of an EPS bearer ID and a QoS flow identifier identifying the QoS flow to which the paired EPS bearer ID was assigned; [0095], [0103], UE also would receive a QoS rules, such QoS Rules and mapping with QoS Flow identifiers would be considered as an association information to  map EPS bearer ID to QoS flow ID); and
A processor (Fig 11, [0126], (DPS) 1102 ) that executes, by using the association information, handover between the bearer and the flow associated with each other ( Fig 3, Fig 5A/B, [0079]-[0080], [0084], [0098], UE would simply adopt the identified EPS bearer ID-QoS flow ID pairings--i.e., for each 
LARSEN does not explicitly disclose:
The memory retains association information.
However, the teaching of the memory retains association information is well known in the art as evidenced by Mildh.
Mildh discloses:
The memory retains association information ( Fig 2, Fig 4, [0082], UE uses the stored QoS rules to determine mapping, [0143], [0148], UE further maintains an “inactivity counter” to keep track of how long a QoS flows is inactive and when to release the mapping between QoS flows and DRBs based on the status of the inactivity counters), such “inactivity counter”  is preconfigured against a threshold value ([0093]) ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mildh as mentioned above as a modification to LARSEN, such that the combination would allow to store association information(e.g QoS rules, mapping)  and maintain the association information through an "inactivity counter", in order to determine mapping between QoS flows and DRBs, keep track inactivity status of QoS flows and release the mapping between QoS flows and DRBs based on  inactivity counters.
Regarding claim 2, LARSEN as modified by Mildh discloses all the features with respect to parent claim 1 as outlined above.
LARSEN discloses:
the association information in which a bearer identifier that is used for identifying the type of the bearer and a flow identifier that is used for identifying the flow are associated ( Fig 3, [0064], [0066]-[0067], [0078]-[0079], [0095], receive a handover message which may include a list of pairs, each pair 
LARSEN does not explicitly disclose:
the memory retains the association information, wherein a range of the flow identifiers includes a range that is only used for associating with the bearer identifier.
Mildh discloses:
the memory (Fig 4, memory 430) retains the association information  ( Fig 2, [0082], UE uses the stored QoS rules to determine mapping, [0143], [0148], UE further maintains an “inactivity counter” to keep track of how long a QoS flows is inactive and when to release the mapping between QoS flows and DRBs based on the status of the inactivity counters ),
wherein a range of the flow identifiers includes a range that is only used for associating with the bearer identifier ( [0059], [0072], [0149], a certain range of QoS Flow IDs (QFIs)  would be reserved, more QFIs would be associated with one DRB).
the combination of LARSEN and Mildh is obvious for the same reasons applied to the claim 1,
Regarding claim 3, LARSEN as modified by Mildh discloses all the features with respect to parent claim 1 as outlined above.
LARSEN does not explicitly disclose:
wherein the handover executing unit retains the association after the handover is executed till the flow is released.
Mildh discloses:

the combination of LARSEN and Mildh is obvious for the same reasons applied to the claim 1,

Claim 4 is the system claim corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above.

Claim 5 is the method claim corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/               Examiner, Art Unit 2461                                                                                                                                                                                         

/JASON E MATTIS/               Primary Examiner, Art Unit 2461